Citation Nr: 1421410	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2011 and a transcript of the hearing is of record.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the undersigned properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  

In December 2013, this matter was remanded by the Board for further development.  As discussed herein, the Board finds there has been substantial compliance with its remand directives; thus, the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Hypertension did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in October 2008.  Service treatment records, VA treatment records, and private medical and employment records have been obtained and associated with the claims file.  

The Veteran was afforded a VA examination in May 2012.  The examiner obtained an accurate history from the Veteran and reviewed service treatment records, and provided an etiological opinion which was found to be inadequate by the Board in its December 2013 remand decision.  An addendum opinion was obtained in December 2013 which the Board finds to be adequate to decide the issue on appeal.  

Therefore, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease (which includes hypertension), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2) (2013).  

Hypertension for VA purposes must be confirmed by readings taken two or more times on at least three different days and is established if the diastolic blood pressure is 90mm or more; isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  

The Veteran essentially contends that hypertension, diagnosed subsequent to active service, began in service as high blood pressure, or is otherwise related to active service.  

Service treatment records document a normal entrance examination in August 1961.  Clinical evaluation of the heart and vascular system was normal, with a sitting blood pressure reading of 130/70 and pulse 74.  On a concurrent report of medical history, the Veteran endorsed good health without heart palpitation and no high or low blood pressure.  A December 1965 separation examination also noted a normal clinical evaluation of the heart and vascular system.  The Veteran's blood pressure was 130/80 while seated and 140/90 after standing for three minutes.  His pulse readings were 78 while seated, 90 after exercise, 88 two minutes after exercise, and 80 after standing for three minutes.  The physician also included a notation of tachycardia, probably sinus; but no further specialist examination was indicated.  There are no additional service treatment records detailing complaints, treatment, or diagnosis of high blood pressure or hypertension.  

Subsequent to service discharge in January 1966, the first documented record of high blood pressure is contained in Whirlpool (Maytag) employment records.  The Veteran reported employment with Maytag from 1972-1998, at which time he retired.  Significantly, the Veteran denied heart disease or high blood pressure in an August 1972 personal medical history.  A subsequent February 1979 document notes that the Veteran was not approved for paid time off (PTO) due to blood pressure, and readings are documented at 186/90 and 180/90, with very rapid pulse.  

Private medical records from the Mater Clinic of Knoxville Hospitals and Clinics from July 1995 to January 1997 document the Veteran's diagnosis of hypertension.  A visit note from July 1995 contains the Veteran's history of high blood pressure without prior treatment.  At that time, his blood pressure was measured at 140/99 from the right arm and 170/100 from the left arm.  Hypertension was assessed and he was put on hypertension medication.  At a follow up visit a week later, the Veteran was nervous with no other complaints.  His blood pressure measured 150/92 from the right arm and 156/80 from the left arm.  The physician's assessment included hypertension, which was responding to treatment, and anxiety.  At a subsequent visit in July 1996, the Veteran's blood pressure was 170/90.  He reported that blood pressure readings which he took at home were never elevated, and that he was nervous at the doctor's office.  

The Veteran established care at the Knoxville, Iowa community-based outpatient clinic (CBOC) in September 2010.  VA treatment records from that time reflect a continuing diagnosis of hypertension, as the condition is included in an active problem list.  The Veteran reported symptoms of chest pain and palpitations, and reported blood pressure readings at home in the 125/60 range.  The Veteran was observed to have tremors, but reported that he always shakes when he visits the doctor.  The Veteran's cardiovascular inspection was normal, with a regular heartbeat.  The physician's noted impression/assessment was hypertension, controlled with medication.  She noted that the reading was elevated upon examination and included references to "white coat phobia" and "white coat syndrome."  

The Veteran was afforded a VA examination in May 2012.  The examiner reviewed the Veteran's claims file and conducted a physical examination.  The examination report notes that the Veteran's first documented hypertension readings were in 1979.  The Veteran reported that he was told he had high blood pressure at the time of his discharge examination and that he was started on daily high blood pressure medication around 1980.  He stated that he checks his blood pressure at home and reported that with medication, his readings averaged 130/70.  The examiner recorded three separate blood pressure findings: 194/93, 177/100, and 179/85.  The Veteran stated that he is nervous at the doctor's office, which causes his blood pressure readings to be higher than those taken at home.  The examiner reviewed the service treatment records and noted the blood pressure readings taken at enlistment and separation.  He also noted that the separation examination documented tachycardia with no comment about blood pressure.  The examiner stated it was unclear was tachycardia or fast heart rate was noted, given the documented readings.  Nevertheless, he confirmed a diagnosis of hypertension but opined that it was unrelated to the Veteran's active service.  His rationale was that the in-service blood pressure readings did not arise to the level of hypertension; therefore, there was no link between the Veteran's current hypertension and active service.  

This opinion was subsequently found to be inadequate by the Board in its December 2013 remand decision because it merely relied on the lack of documentation in service treatment records as a basis for the opinion and failed to adequately discuss the in-service blood pressure readings at service enlistment and separation.  

Thus, an addendum opinion, from a different examiner, was obtained in December 2013.  The examiner also reviewed the Veteran's claims file, including electronic records contained within the VBMS system, and medical records.  He opined that the Veteran's hypertension was less likely than not incurred in or caused by his active service.  He reviewed the in-service blood pressure readings and noted that the Veteran was normotensive upon enlistment (130/70) and separation (130/80).  Regarding the Veteran's standing blood pressure of 140/90 at separation, he noted this too was considered normotensive and "a normal physiologic response to the increased cardiac work demand."  Regarding the Veteran's pulse readings at separation examination, the examiner also noted "a normal physiologic response to increased demand for coronary oxygenation with a normal recovery phase."  He also noted that there was no evidence of tachycardia, despite the notation in the report of medical examination at separation.  Thus, the examiner found that the Veteran was normotensive throughout active service and that his diagnosed hypertension did not develop until 1979, many years after active service.  

The Board acknowledges the Veteran's lay statements regarding his hypertension.  The Veteran reported at a June 2009 hearing before a Decision Review Officer (DRO) that his blood pressure was normal upon enlistment.  He stated at his entrance examination that the doctor told him to "jump up and down" because he was too calm and the doctor could not get a good blood pressure reading.  He also reported that at his separation examination the doctor told him sit down and inquired about his high blood pressure and rapid heartbeat.  

Similar reports were made by the Veteran at his May 2011 Board hearing.  At that time, he also reported that the doctor at his separation examination told him to get his high blood pressure and rapid heartbeat checked after discharge.  He also reported that some people had told him "it might be that [he] [didn't] like doctors" and he admitted that he did not.  The Veteran also reported that the first time he was told that he had high blood pressure after service discharge was in 1971-72 when he had a physical examination for a position at Rolls Screen Company at Pella Corporation.  The Board notes that employment records were requested from Pella Corporation and a July 2009 response indicated such records were not available.  The Veteran reported that he was also told by a doctor at Maytag Company that he had high blood pressure when he began his employment there.  

The Veteran is competent to provide lay statements regarding those symptoms he can observe through his physical senses.  See Barr, supra; see also Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also competent to report a contemporaneous medical diagnosis.  See Davidson, supra.  However, the Board finds that the Veteran's report that he was told by in-service examiners that he had high blood pressure is not consistent with service treatment records which reflect normal clinical findings of the heart and vascular system at enlistment and separation from service.  Additionally, the blood pressure readings at both enlistment and separation were specifically considered by the December 2013 VA examiner and found to be "normotensive."  To the extent that the Veteran's reports of what he was told by in-service examiners conflicts with their documented examination reports, the Board finds the Veteran's statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Moreover, to the extent the Veteran's statements could be construed to reflect a continuity of symptomatology theory, the Board again notes that again that the in-service blood pressure readings were found to be "normotensive" and that the earliest documented evidence of hypertension is from a 1979 medical note in Maytag Company employment records.  As there is no competent evidence of record that hypertension manifested during the Veteran's active service, or within the one-year post-service presumptive period, service connection on a presumptive basis is not warranted.  

Finally, the Board finds that the Veteran is not competent to provide an etiological opinion linking his currently diagnosed hypertension to his active service.  See Jandreau, supra.  Blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced hypertension since service.  Second, the determination of the etiology of this disease requires medical expertise that the Veteran fails to possess.  Thus, the Veteran's etiological opinions have little probative value.  The Board also notes the Veteran's own statements regarding his nervousness at the doctor's office and notations in the medical record of "white coat syndrome" suggest an alternate theory of causation that weighs against the Veteran's claim of service connection.  

In the absence of competent evidence linking the Veteran's current hypertension to his active service, the Board finds that the preponderance of evidence is against a finding of service connection for the Veteran's diagnosed hypertension.  There is no reasonable doubt to be resolved; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


